COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 THE STATE OF TEXAS,                                           No. 08-13-00279-CR
                                                §
                            Appellant,                            Appeal from the
                                                §
 v.                                                         409th Judicial District Court
                                                §
 LUIS RAMOS,                                                 of El Paso County, Texas
                                                §
                            Appellee.                           (TC# 20110D01868)
                                                §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes the judgment should be

reformed to reflect an acquittal on the murder count in accordance with the jury’s verdict. We

therefore affirm the trial court’s granting of a new trial and the judgment as reformed, in

accordance with the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.